Title: From George Washington to Nathanael Greene, 27 September 1780
From: Washington, George
To: Greene, Nathanael


                        
                            Dr Sir,
                            Robinson’s House Septr 27th 1780.
                        
                        I have concluded to send Major André of the British Army and Mr Joshua Smith, who has had a great hand in
                            carrying on the business between him and Arnold, to Camp tomorrow. They will be under an escort of Horse and I wish You
                            to have separate Houses in Camp ready for their reception, in which they may be kept perfectly
                            secure; and also strong trusty Guards trebly Officered, that a part may be constantly in the Room with them. They have not
                            been permitted to be together, and must be still kept a part. I would wish the Room for Mr André to be a decent one and
                            that he may be treated with civility— but that he may be so guarded, as to preclude the possibility of his escaping, which
                            he will certainly attempt to effect if it shall seem practicable in the most distant degree. Smith must also be as
                            carefully secured and not treated with asperity.
                        I intend to return to morrow morning and hope to have the pleasure of seeing you in the course of the day.
                            You may keep these several matters a secret: I write to Mr Tilghman. I am, Dr Sir With great regard & esteem
                        
                            
                        
                    